UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 1 to FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2006 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to COMMISSION FILE NUMBER 000-27915 GENIUS PRODUCTS, INC. (Exact name of registrant as specified in its charter) DELAWARE 33-0852923 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2230 BROADWAY SANTA MONICA, CA 90404 (Address of principal executive offices) (310) 453-1222 (Registrant’s telephone number) 740 LOMAS SANTA FE DRIVE, SUITE 210 SOLANA BEACH, CA 92075 (Former name, former address and former fiscal year, if changed since last report) Check whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ an accelerated filer ¨ or a non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes ¨No x There were 61,002,626 shares outstanding of the issuer’s Common Stock as of June 30, 2006. EXPLANATORY NOTE On April 12, 2007, the Audit Committee of the Board of Directors of the Company,acting on a recommendation from the Company’s management, determined that the Company’s unaudited condensed consolidated financial statements as of and for the quarters ended March31, June 30, and September 30, 2006 should be restated to revise the accounting and related disclosures for net revenues, cost of revenues, gross profit, net loss, basic and diluted loss per common share, accounts receivable, production masters, film library, accrued expenses, and stockholders’ equity. The impact of the restatements on the quarter ended June30, 2006 is further discussed in Note 2 to the unaudited condensed consolidated financial statements included herein. This amendment is being filed for the purpose of amending and restating Items 1, 2 and 4 of Part I and Item6 of Part II of the Form 10-Q originally filed solely to the extent necessary (i)to reflect the restatement of the Company’s unaudited condensed consolidated financial statements as of and for the period ended June 30, 2006, as described in Note 2 to the unaudited condensed consolidated financial statements, (ii)to make revisions to “Management’s Discussion and Analysis of Financial Condition and Results of Operations” as warranted by the restatement, (iii)to make revisions to Item4 of Part I to reflect our evaluation of controls and procedures as of the date of filing of this amendment, (iv)to update the certifications required by the Sarbanes-Oxley Act of 2002, and (v)to update the exhibits. This Amendment No.1 to Quarterly Report on Form 10-Q is as of the date of the Form 10-Q originally filed, except for material subsequent events more fully described in Note 2 to the unaudited condensed consolidated financial statements. 2 GENIUS PRODUCTS, INC. AND SUBSIDIARIES INDEX PAGE PARTI FINANCIAL INFORMATION Item1 Financial Statements Condensed Consolidated Balance Sheets at June 30, 2006 (unaudited) and December 31, 2005 (audited) 5 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2005 (unaudited) and 2006 (unaudited) 6 Condensed Consolidated Statements of Cash Flow for the Six Months Ended June 30, 2005 (unaudited) and 2006 (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item3 Quantitative and Qualitative Disclosures About Market Risk 29 Item4 Controls and Procedures 30 PARTII OTHER INFORMATION Item1 Legal Proceedings 30 Item1a Risk Factors 31 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 31 Item3 Defaults Upon Senior Securities 31 Item4 Submission of Matters to a Vote of Security Holders 31 Item5 Other Information 31 Item6 Exhibits 31 SIGNATURES 32 3 NOTICE ABOUT FORWARD-LOOKING STATEMENTS This report includes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 relating to, among other things, our goals, plans and projections regarding our financial position, results of operations, market position, product development and business strategy. These statements may be identified by the use of words such as “will,” “may,” “estimate,” “expect,” “intend,” “plan,” “believe,” “should”, “would”, “could” or the negative of these terms and other terms of similar meaning in connection with any discussion of future operating or financial performance. All forward-looking statements are based on our current views with respect to future events, are based on assumptions and involve inherent risks and uncertainties, including factors that could delay, divert or change any of them, and could cause actual outcomes and results to differ materially from current expectations. These factors include, among other things, increased competitive pressures, including the rise of emerging distribution channels, the risk that The Weinstein Company could terminate Genius Products, LLC’s exclusive distribution rights, the anticipated timing and financial performance of new DVD releases including, Scary Movie 4, Lucky Number Slevin, Pulse and Clerks IIand changes in the retail DVD and entertainment industries. Also, these forward-looking statements present our estimates and assumptions only as of the date of this report. For further details and a discussion of these and other risks and uncertainties, see “Forward-Looking Statements” and “Risk Factors” in our most recent Annual Report on Form 10-K. Unless otherwise required by law, we undertake no obligation to publicly update any forward-looking statement, whether as a result of new information, future events or otherwise. 4 PART I - FINANCIAL INFORMATION ITEM1.FINANCIAL STATEMENTS GENIUS PRODUCTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS December 31, 2005 June 30, 2006 Restated (Note 2) (unaudited) ASSETS Current assets: Cash and cash equivalents $ 30,597,164 $ 43,385,570 Accounts receivable, net of allowance for doubtful accounts of $942,361 (June 30, 2006 - $1,238,061) and sales returns of $5,966,428 (June 30, 2006 - $20,410,990) 2,406,658 50,719,654 Inventories, net 5,567,953 13,768,091 Prepaid expenses 703,875 446,718 Notes receivable, related party 750,000 - Total current assets 40,025,650 108,320,033 Restricted cash - 303,353 Property and equipment, net 396,358 736,434 Royalty advances - 1,118,227 Film library, net of accumulated amortization of $4,027,308 and $4,850,312 19,727,179 7,979,799 Notes receivable, related party 1,712,353 1,570,856 Goodwill 14,487,917 14,487,917 Deposits and other 15,545 206,583 Total assets $ 76,365,002 $ 134,723,202 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 9,242,560 $ 7,591,524 Notes payable 5,379,296 200,000 Remittance due to licensor - 60,568,871 Accrued expenses 3,307,893 20,861,181 Deferred revenue - 10,549,480 Customer deposits 189,423 189,423 Debentures payable 50,750 - Redeemable common stock 414,471 - Total current liabilities 18,584,393 99,960,479 Deferred tax liability 1,380,338 - Deferred gain, related party 1,212,353 1,250,415 Total liabilities 21,177,084 101,210,894 Commitments and contingencies Stockholders’ equity: Preferred stock, $.0001 par value; 10,000,000 shares authorized; no shares outstanding - - Common stock, $.0001 par value; 100,000,000 shares authorized; 60,438,154 and 61,002,626 shares outstanding 6,044 6,100 Additional paid-in capital 93,919,755 96,884,676 Accumulated deficit (38,737,881 ) (63,378,468 ) Total stockholders’ equity 55,187,918 33,512,308 Total liabilities and stockholders' equity $ 76,365,002 $ 134,723,202 See accompanying notes to condensed unaudited interim financial statements. 5 GENIUS PRODUCTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, 2005 Restated (Note 3) 2006 Restated (Note 2) 2005 Restated (Note 3) 2006 Restated (Note 2) Revenues $ 5,189,109 $ 104,186,422 $ 7,954,299 $ 140,941,827 Sales returns, discounts and allowances (1,276,659 ) (28,101,925 ) (1,485,963 ) (36,945,233 ) Net revenues 3,912,450 76,084,497 6,468,336 103,996,594 Costs and expenses Total cost of revenues 5,643,484 86,755,819 8,310,285 115,553,011 Gross loss (1,731,034 ) (10,671,322 ) (1,841,949 ) (11,556,417 ) Operating expenses (income): General and administrative 3,480,195 8,772,310 5,594,963 14,455,361 Gain on sale, related party - (23,179 ) - (63,446 ) Total operating expenses 3,480,195 8,749,131 5,594,963 14,391,915 Loss from operations (5,211,229 ) (19,420,453 ) (7,436,912 ) (25,948,332 ) Interest expense (76,948 ) (8,315 ) (82,788 ) (8,315 ) Interest income and other - 280,670 - 42,723 Loss before provision for income taxes (5,288,177 ) (19,148,098 ) (7,519,700 ) (25,913,924 ) Provision (benefit) for income taxes 8,175 (1,227,233 ) 8,975 (1,273,338 ) Net loss $ (5,296,352 ) $ (17,920,865 ) $ (7,528,675 ) $ (24,640,586 ) Basic and diluted net loss per share $ (0.13 ) $ (0.29 ) $ (0.22 ) $ (0.41 ) Basic and diluted weighted average shares 41,754,657 60,829,229 34,915,329 60,647,509 See accompanying notes to condensed unaudited interim financial statements. 6 GENIUS PRODUCTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, 2005 Restated (Note 3) 2006 Restated (Note 2) Cash flows from operating activities: Net loss $ (7,528,675 ) $ (24,640,586 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 248,047 105,770 Amortization and impairment of film library 1,145,924 12,442,378 Change in allowance for doubtful accounts and provision for returns (466,406 ) 13,987,962 Change in provision for obsolete inventory - 3,921,226 Common stock issued for services 82,500 19,100 Amortization of warrants issued for services 149,295 - Stock compensation expense - 2,047,856 Interest expense on redeemable common stock 9,650 - Deferred tax liability - (1,380,338 ) Changes in assets and liabilities: (Increase) decrease in accounts receivable 2,374,880 (62,300,958 ) (Increase) decrease in inventories (989,357 ) (12,121,364 ) (Increase) decrease in prepaid expenses, notes receivable, deposits and other (462,276 ) 957,615 (Increase) decrease in royalty advances - (1,118,227 ) (Increase) decrease in film library (2,420,745 ) (694,998 ) Increase (decrease) in accounts payable (4,342,106 ) (1,651,036 ) Increase (decrease) in accrued expenses 19,914 17,553,288 Increase (decrease) in deferred revenue - 10,549,480 Increase (decrease) in remittance to licensor - 60,568,871 Increase (decrease) in deferred gain, related party - 38,062 Net cash provided by (used in) operating activities (12,179,355 ) 18,284,101 Cash flows from investing activities: AVM cash, net of expenses paid in cash (300,000 ) - Restricted cash - (303,353 ) Purchase of property and equipment (50,492 ) (445,847 ) Net cash used in investing activities (350,492 ) (749,200 ) Cash flows from financing activities: Payments on notes payable and debentures - (5,230,046 ) Payments on short-term debt (2,349,219 ) - Payments of offering costs (834,391 ) - Proceeds from exercise of options 91,140 325,251 Proceeds from exercise of warrants 707,560 158,300 Proceeds from issuance of common stock 15,313,423 - Net cash provided by (used in)financing activities 12,928,513 (4,746,495 ) Net increase (decrease) in cash and cash equivalents 398,666 12,788,406 Cash and cash equivalents at beginning of period 1,223,881 30,597,164 Cash and cash equivalents at end of period $ 1,622,547 $ 43,385,570 Supplemental disclosure of cash flow information: Warrants issued for offering costs $ 1,014,986 $ - Issuance of common stock for offering costs $ 350,000 $ - Interest paid $ 1,015 $ 74,060 Taxes paid $ 800 $ - Non-cash transactions: Reclassification of redeemable common stock - 414,471 See accompanying notes to condensed unaudited interim financial statements. 7 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1.NATURE OF BUSINESS Genius Products, Inc. (OTC BB:GNPI), ("we", "our", or the "Company") along with The Weinstein Company, jointly own Genius Products, LLC, a leading independent home-entertainment distribution company that produces, licenses, and distributes an expanding library of motion pictures, television programming, family, lifestyle and trend entertainment on DVD and other emerging platforms through itsnetwork of retailers throughout the U.S. Genius handles the distribution, marketing and sales for such brands as Asia Extreme(TM), Baby Genius®, Dimension Films, Dragon Dynasty(TM), ESPN®, IFC®, NBC News®, Sundance Channel Home Entertainment®, Wellspring(TM) and The Weinstein Company®. THE WEINSTEIN COMPANY TRANSACTION. On July 21, 2006, we completed our pending strategic transaction with The Weinstein Company LLC (“TWC”) and formed a venture named Genius Products, LLC (the “Distributor”) to exploit the exclusive U.S. home video distribution rights to feature film and direct-to-video releases owned or controlled by TWC (the “Closing”). The transaction closed following a Special Meeting of Stockholders of the Company to approve the transaction and related matters. Under the terms of the transaction, Genius Products, Inc. contributed substantially all of its assets, employees and existing businesses to Genius Products, LLC, which holds the exclusive U.S. home video distribution rights for filmed entertainment and direct-to-video product of TWC. The new venture also operates the existing businesses of Genius Products, Inc., that involve the marketing, sales and distribution for other major branded entertainment content, including ESPN®, NBC News®, Sundance Channel Home Entertainment®, Asia Extreme(TM), Dragon Dynasty(TM) and IFC®. Genius Products, LLC is owned 70% by TWC and 30% by Genius Products, Inc. In addition, as part of the transaction with TWC, Genius Products, Inc. added to its Board of Directors two TWC executives, Larry Madden, Executive Vice President and Chief Financial Officer, and Irwin Reiter, Executive Vice President of Accounting and Financial Reporting. The Company’s interest in the Distributor consists of Class G Units representing a 30% membership interest in the Distributor, and the interest of TWC or its affiliates consist of Class W Units representing a 70% membership interest in the Distributor. The 70% interest in the Distributor held by TWC or its affiliates is redeemable, at their option at any time from one year after the Closing, for up to 70% of our outstanding common stock, or with their approval, cash. As further discussed in Note 9, commencing on December5, 2005, the date we entered into a Master Contribution Agreement (the “Agreement”) in connection with the formation of a new venture to exploit the exclusive U.S. home video distribution rights to feature film and direct-to-video releases owned or controlled by TWC, through the Closing, we operated under an interim distribution agreement with TWC and recorded the results from titles we first released for TWC in March 2006 in our financial statements. Refer to Note 15 for additional discussion regarding this transaction. BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES. The accompanying consolidated financial statements as of and for the three and six months ended June 30, 2006 and 2005 have been prepared by the Company and are unaudited. The consolidated financial statements have been prepared in accordance with generally accepted accounting principles, pursuant to the rules and regulations of the Securities and Exchange Commission. In the opinion of management, the accompanying consolidated financial statements include all adjustments of a normal recurring nature that are necessary for a fair presentation of the results of operations and cash flows for the interim periods presented. Certain information and footnote disclosures normally included in financial statements have been condensed or omitted pursuant to such rules and regulations. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Although the Company believes that the disclosures are adequate to make the information presented not misleading, it is suggested that these interim consolidated financial statements be read in conjunction with the consolidated financial statements and the notes thereto included in the Company’s Form 10-K for the year ended December 31, 2005. Amounts related to disclosures of December 31, 2005 balances within these interim statements were derived from the aforementioned Form 10-K. The results of operations for the three and six months ended June 30, 2006 are not necessarily indicative of the results to be expected for the full year. 8 CONCENTRATIONS OF CREDIT RISK. For the three months ended June 30, 2006, Wal-Mart accounted for 44.2% of net revenues. At June 30, 2006 this customer comprised 23.6% of the accounts receivable before allowances. For the three months ended June 30, 2005, Dollar Tree accounted for 11% of net revenues. For the three months ended June 30, 2006, this customer accounted for less than 1% of net revenues. At June 30, 2005, this customer comprised 11.6% of the accounts receivable before allowances. For the six months ended June 30, 2006, Wal-Mart and Blockbuster accounted for 39.6% and 9.0%, respectively, of net revenues. For the six months ended June 30, 2005, Anderson Merchandisers accounted for 13% of net revenues. For the six months ended June 30, 2006, this customer accounted for less than 1% of net revenues. Financial instruments that potentially subject us to concentration of credit risk consist primarily of temporary cash investments and trade receivables. The Company restricts investment of temporary cash investments to financial institutions with investment grade credit ratings. We provide credit in the normal course of business to customers located throughout the United States. We perform ongoing credit evaluations of our customers, generally do not require collateral and maintain allowances for potential credit losses which, when realized, have been within the range of management’s expectations. STOCK-BASED COMPENSATION. In December 2004, the Financial Accounting Standards Board (“FASB”)revised Statement of Financial Accounting Standards (“SFAS”) No.123 (“SFAS No. 123R”), “Share-Based Payment,” which establishes accounting for share-based awards exchanged for employee services and requires companies to expense the estimated fair value of these awards over the requisite employee service period. The accounting provisions of SFAS No. 123R became effective for the Company beginning on January1, 2006. Under SFAS No. 123R, share-based compensation cost is measured at the grant date, based on the estimated fair value of the award, and is recognized as expense over the employee’s requisite service period. The Company adopted the provisions of SFAS No. 123R using a modified prospective application. The valuation provisions of SFAS No. 123R apply to new awards and to awards that are outstanding on the effective date and subsequently modified or cancelled. Share-based compensation expense recognized under SFAS No. 123R includes share-based awards granted subsequent to December 31, 2005, based on the grant date fair value estimated in accordance with the provisions of SFAS No. 123R as well as share-based awards granted prior to, but not yet vested as of December 31, 2005, based on the grant date fair value estimated in accordance with the provisions of SFAS No. 123R. In accordance with the modified prospective method, the consolidated financial statements for prior periods have not been restated to reflect, and do not include, the share-based compensation impact of SFAS No. 123R. INCOME TAXES. For the three and six months ended June 30, 2006, the Company recognized a tax benefit of approximately $7.67 million and $10.36 million, respectively, which was substantially offset by a valuation allowance of $6.33 million and $8.98 million, respectively. As a result, in the three and six months ending June 30, 2006, the Company recorded $1.33 million and $1.38 million, respectively, of tax benefits attributable to the liability recognized from the purchase accounting in connection with the Wellspring acquisition. In the three and six months ending June 30, 2006, the Company also recorded $0.11 million of alternative minimum tax expense. The Company currently has a full valuation allowance on its deferred tax assets and has recorded a net deferred tax liability relating to the purchase accounting in connection with the Wellspring acquisition. Based on the Company’s assessment of all available evidence, the Company concluded that it is not more likely than not that its deferred tax assets will be realized. Management will continue to monitor the future recoverability of the tax assets which have a full valuation allowance as of March 31, 2006. Pursuant to Internal Revenue Code Sec. 382 and 383, certain changes in the ownership structure (common stock issuances in the case of Genius Products, Inc.) may partially or fully limit future use of net operating losses and tax credits available to offset future taxable income and future tax liabilities, respectively. The Company’s net operating loss carryforwards are subject to substantial annual limitations due to changes in ownership structure that occurred prior to December 31, 2005. RECLASSIFICATIONS. Certain prior period amounts have been reclassified to conform to current period presentation. 9 REVENUE RECOGNITION. Revenue from the sale or licensing of films is recognized upon meeting all recognition requirements of Statement of Position (“SOP”) 00-2, “Accounting by Producers or Distributors of Films” (“SOP 00-2”) and Staff Accounting Bulletin (“SAB”) No. 104, “Revenue Recognition.” Revenues are recorded upon the receipt of goods by the customer for titles that do not have a “street date” (when it is available for sale by the customer). If a title has a street date, we recognize the initial shipment as revenue on that street date and all subsequent shipments after street date are recognized as revenue upon receipt of goods by the customer. Under revenue sharing arrangements, rental revenue is recognized on or after the street date and when we are entitled to receipts and such receipts are determinable. Costs of sales and an allowance for returns are recorded at the time of revenue recognition. The allowance for returns calculation is based upon an analysis of historical customer and product returns performance as well as current customer inventory data as available. Updates to the returns calculation are performed quarterly. Revenues from the theatrical release of films are recognized at the time of exhibition based on our participation with box office receipts. Revenues from royalties are recognized when received. Revenues from licensing are recognized when the title is available to the licensee. Cash payments received are recorded as deferred revenue until all the conditions of revenue recognition have been met. Long-term, non-interest bearing receivables are discounted to present value. ACCOUNTING CHANGES. In May2005, the FASB issued SFAS No.154, “Accounting Changes and Error Corrections” (“SFAS No.154”), an amendment to Accounting Principles Bulletin Opinion No.20, “Accounting Changes” (“APB No.20”), and SFAS No.3, “Reporting Accounting Changes in Interim Financial Statements”. Though SFAS No.154 carries forward the guidance in APB No.20 and SFAS No.3 with respect to accounting for changes in estimates, changes in reporting entity, and the correction of errors, SFAS No.154 establishes new standards on accounting for changes in accounting principles, whereby all such changes must be accounted for by retrospective application to the financial statements of prior periods unless it is impracticable to do so. SFAS No.154 is effective for accounting changes and error corrections made in fiscal years beginning after December15, 2005, with early adoption permitted for changes and corrections made in years beginning after May2005. We implemented SFAS No.154 in our fiscal year beginning January1, 2006. The adoption of SFAS No. 154 did not have a material impact on our financial position or results of operations. HYBRID FINANCIAL INSTRUMENTS. In February 2006, the FASB issued SFAS No.155, “Accounting for Certain Hybrid Financial Instruments”, which amends SFAS No.133, “Accounting for Derivatives Instruments and Hedging Activities” and SFAS No.140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishment of Liabilities”. SFAS No.155 amends SFAS No.133 to narrow the scope exception for interest-only and principal-only strips on debt instruments to include only such strips representing rights to receive a specified portion of the contractual interest or principle cash flows. SFAS No.155 also amends SFAS No.140 to allow qualifying special-purpose entities to hold a passive derivative financial instrument pertaining to beneficial interests that itself is a derivative instrument. We are currently evaluating the impact of this new standard but believe that it will not have a material impact on our financial position, results of operations, or cash flows. This statement is effective for all financial instruments acquired or issued after the beginning of an entity’s first fiscal year that begins after September15, 2006. UNCERTAINTY IN INCOME TAXES. In June 2006, the FASB issued Interpretation No.48, “Accounting for Uncertainty in Income Taxes— An Interpretation of FASB Statement No.109”, (“FIN48”). FIN48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with SFAS No.109, “Accounting for Income Taxes”. FIN48 also prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return that results in a tax benefit. Additionally, FIN48 provides guidance on de-recognition, income statement classification of interest and penalties, accounting in interim periods, disclosure, and transition. This interpretation is effective for fiscal years beginning after December15, 2006. The Company is currently evaluating the effect that the application of FIN48 will have on its results of operations and financial condition. NOTE 2.UNAUDITED RESTATEMENT OFQUARTER AND SIX MONTHS ENDED JUNE 30, 2006 On April 12, 2007, we determined that it was necessary to restate our unaudited consolidated financial statements and other financial information as of and for the three and six months ended June30, 2006. The restatements that we made at that time related to the following corrections of errors: 1.The Company revised the computation of its stock option non-cash compensation expense under the provisions of SFAS No. 123R and Emerging Issues Task Force (“EITF”) Issue No. 96-18, “Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services” (“Stock Option Compensation Expense”), for the three and six months ended June 30, 2006. For the three and six months ended June 30, 2006, the Company increased its stock option compensation expense by $0.4 million and $0.3 million, respectively. 10 2.The Company revised its reported net revenue amounts for the three and six months ended June 30, 2006 to properly reflect net revenue in the appropriate periods and to comply with the provisions of EITF 01-09, “Accounting for Consideration Given by a Vendor to a Customer.” For each of the three and six months ended June 30, 2006, the Company increased its revenue in the amount of $2.3 million to correct timing errors in the recognition of invoices and expenses. For the three and six months ended June 30, 2006, the Company decreased its revenue by $1.2 million and $1.9 million, respectively, to correct errors in the treatment of revenue from revenue-sharing agreements. As a result of the foregoing corrections, the net increases in revenue for the three and six months ended June 30, 2006 were $1.1 million and $0.4 million, respectively. 3.The Company revised its advertising and marketing expense to properly expense advertising and marketing related items as incurred and revised participations expense to comply with the provisions of SOP 00-2. For the three and six months ended June 30, 2006, the Company decreased advertising and marketing expenses by $1.6 million and increased advertising and marketing expenses by $1.0 million, respectively. For the three and six months ended June 30, 2006, the Company increased participation expense by $0.4 million and decreased participation expense by $1.1 million, respectively. 4.The Company reduced an accrued liability on its balance sheet by approximately $0.4 million for each of the fiscal quarters ended March 31 and June 30, 2006, to reflect that the Company does not have any obligation associated with redeemable common stock that had been accrued for and disclosed in prior fiscal periods. The redeemable common stock was reclassified to additional paid-in capital. 5.The Company revised its operating results for the fiscal quarter ended June 30, 2006 to account for the impairment of its film library, advances made to participants and physical inventory based upon the Company’s shift in its business from value-priced product to branded content. These non-cash adjustments were necessary to properly reflect the realizability of such assets as of June 30, 2006. The total non-cash adjustments required to decrease film library, advances made to participants and physical inventory as of June 30, 2006 were $11.6 million, $2.2 million and $4.6 million, respectively. 6.The Company revised its tax provision amounts for the three and six months ended June 30, 2006 to properly reflectits tax provision for these periods. The need for these corrections resulted from the liability recognized in purchase accounting in connection with the Wellspring acquisition. For the three and six months ended June 30,2006, the Company decreased its tax provision by $1.3 million and $1.4 million, respectively. 7.The Company revised the presentation of its advertising and marketing expenses and bad debt expense for the three and six months ended June 30, 2006 to reclassify these amounts from operating expenses to cost of revenues. The effects of the restatement on net revenues, cost of revenues, gross profit, provision for taxes, net loss, basic and diluted loss per common share, accounts receivable, film library, accrued expenses, and stockholders’ equity as of and for the three and six months ended June 30, 2006 are as follows: (In thousands, except per share amounts) Three months ended June 30, 2006 Six months ended June 30, 2006 As Originally Reported Restatement Adjustments As Restated As Originally Reported Restatement Adjustments As Restated Net revenues $ 75,013 $ 1,071 $ 76,084 $ 103,596 $ 401 $ 103,997 Cost of revenues 60,207 26,549 86,756 83,388 32,165 115,553 Gross profit 14,806 (25,478 ) (10,672 ) 20,208 (31,764 ) (11,556 ) Provision (benefit) for income taxes 107 (1,334 ) (1,227 ) 107 (1,380 ) (1,273 ) Net loss (3,980 ) (13,941 ) (17,921 ) (9,653 ) (14,989 ) (24,642 ) Loss per common share: Basic and diluted (0.29 ) Accounts receivable 48,457 2,263 50,720 48,457 2,263 50,720 Total current assets 110,958 (2,638 ) 108,320 110,958 (2,638 ) 108,320 Film library 22,926 (14,946 ) 7,980 22,926 (14,946 ) 7,980 Total assets 151,331 (16,608 ) 134,723 151,331 (16,608 ) 134,723 Accrued expenses 20,347 514 20,861 20,347 514 20,861 Total current liabilities 100,976 (1,016 ) 99,960 100,976 (1,016 ) 99,960 Stockholders' equity 47,826 (14,314 ) 33,512 47,826 (14,314 ) 33,512 11 NOTE 3.RESTATEMENT OF QUARTER ENDED JUNE 30, 2005 The Company determined that it was necessary to restate its unaudited consolidated financial statements and other financial information at and for the quarter ended June30, 2005. The restatement relates to the following correction of errors: 1.The Company revised royalty revenue to increase the amount recognized during the three months ended June30, 2005. The total adjustment required to increase revenue to its proper amount was $90,000 for the three months ended June30, 2005. On May2, 2005 the Company completed a sale of a title in its film library to a third-party licensee. At the time of the sale the rights to this title were not available and, therefore, the Company recorded the sale as unearned revenue. When the rights to these titles became available during the three months ended June30, 2005, the Company did not recognize the revenue from the sale. The correct accounting treatment is to recognize the revenue when the rights become available. 2.The Company revised royalty expense to increase the amount recognized during the three month period ended June30. The total adjustment required to increase royalty expense to its proper amount was $0.4 million for the three month period ended June30, 2005. This adjustment was necessary because the Company had recorded this amount as an asset as of June30, 2005. The correct accounting treatment is to record this amount as royalty expense during the three month period ended June30, 2005. 3.The Company revised production cost amortization expense to increase the amount recognized during the three month period ended June30, 2005. The total adjustment required to increase production costs amortization expense to its proper amount was $63,547 for the three month period ended June30, 2005. This adjustment was necessary because the Company had recorded this amount as an asset as of June30, 2005 when the amount should have been expensed under SOP 00-2. The correct accounting treatment is to record this amount as expense during the three month period ended June30, 2005. The effects of the restatement on net revenues, cost of revenues, gross profit, net loss, basic and diluted loss per common share, production masters, film library, accrued expenses, and stockholders’ equity as of and for the three and six months ended June30, 2005 are as follows: Three months ended June 30, 2005 Six months ended June 30, 2005 As Originally Reported Restatement Adjustments As Restated As Originally Reported Restatement Adjustments As Restated Net revenues $ 3,822,450 $ 90,000 $ 3,912,450 $ 6,378,336 $ 90,000 $ 6,468,336 Cost of revenues 5,163,789 479,695 5,643,484 7,830,590 479,695 8,310,285 Gross profit (1,341,339 ) (389,695 ) (1,731,034 ) (1,452,254 ) (389,695 ) (1,841,949 ) Net loss $ (4,906,657 ) $ (389,695 ) $ (5,296,352 ) $ (7,138,980 ) $ (389,695 ) $ (7,528,675 ) Loss per common share: Basic and diluted $ (0.12 ) $ (0.01 ) $ (0.13 ) $ (0.17 ) $ (0.01 ) $ (0.18 ) Production masters $ 3,456,267 $ (63,547 ) $ 3,392,720 $ 3,456,267 $ (63,547 ) $ 3,392,720 Film library 16,095,700 (416,148 ) 15,679,552 16,095,700 (416,148 ) 15,679,552 Total assets 46,981,069 (479,695 ) 46,501,374 46,981,069 (479,695 ) 46,501,374 Accrued expenses 1,595,815 (90,000 ) 1,505,815 1,595,815 (90,000 ) 1,505,815 Total current liabilities 15,255,350 (90,000 ) 15,165,350 15,255,350 (90,000 ) 15,165,350 Stockholders' equity $ 31,725,719 $ (389,695 ) $ 31,336,024 $ 31,725,719 $ (389,695 ) $ 31,336,024 12 NOTE 4.RESTRICTED CASH Restricted cash of $0.3 million at June 30, 2006 represents cash invested in certificates of deposit to collateralize a letter of credit issued to a landlord for an office lease. NOTE 5.INVENTORY Inventories consist of raw materials and finished goods and are valued at the lower of cost or market. December 31, 2005 June 30, 2006 Restated (Note 2) (unaudited) Raw materials $ 71,085 $ 106,670 Finished goods 7,798,303 19,884,082 7,869,388 19,990,752 Allowance for obsolescence (2,301,435 ) (6,222,661 ) Inventories, net $ 5,567,953 $ 13,768,091 NOTE 6.PROPERTY AND EQUIPMENT Property and equipment purchases are recorded at cost and are depreciated and amortized over the estimated useful lives of the assets (three to seven years generally) using the straight-line method. December 31, 2005 June 30, 2006 (unaudited) Useful lives Computers and equipment $ 711,646 $ 1,095,827 3-5 years Furniture and fixtures 35,445 37,900 3-7 years Leasehold improvements 22,365 22,365 Lesser of lease term or useful life Tools and dies - 54,141 3 years 769,456 1,210,233 Accumulated depreciation and amortization (373,098 ) (473,799 ) Property and equipment, net $ 396,358 $ 736,434 Depreciation expense for the six months ended June 30, 2006 and June 30, 2005 was $105,770 and $80,776, respectively. NOTE 7.INVESTMENT IN FILMS AND VIDEO Following are the components of our Production Masters and Film Library balances: December 31, 2005 June 30, 2006 Restated (Note 2) (unaudited) Titles released, net of accumulated amortization $ 4,573,191 $ Acquired library, net of accumulated amortization 14,551,096 7,820,000 Titles acquired and not released 602,892 159,799 $ 19,727,179 $ 7,979,799 13 The film library at June 30, 2006 is composed primarily of the Wellspring library that was acquired as part of the acquisition of American Vantage Media (“AVMC”) , a subsidiary of American Vantage Companies (“AVC”) and Wellspring Media, Inc. on March21, 2005 and additional titles licensed since the acquisition. The film library is amortized over its expected revenue stream for a period of ten years from the acquisition date. The amortization period on the library which includes titles acquired and not released as of June 30, 2006 is approximately nine years on unamortized costs of $8.0 million. We estimate total amortization expense for our film library for the remainder of 2006 to be $0.6 million which is based upon revenue estimates for our film library for the remainder of the year. We expect that we will pay accrued participation liabilities of $5.4 million during the twelve month period ending December31, 2006. NOTE 8.NOTES PAYABLE AND CONVERTIBLE DEBENTURES On March21, 2005, we completed our acquisition of AVMC. As part of this acquisition, we assumed notes payable to certain individuals and entities with a total principal balance of $4.0 million, bearing interest at 7%, payable quarterly, and a maturity date of February3, 2006. We repaid $3.8 million of these notes on February7, 2006 and withheld payment on the balance as part of our contractual right to reserve for certain potential liabilities associated with the acquisition. On October4, 2005, we entered into a Note and Warrant Purchase agreement with a group of investors (collectively, the “Investors”). Under the Purchase Agreement, the Investors loaned a total of $4.0 million to us in exchange for (i)promissory notes in favor of the Investors (the “Notes”) with a total principal balance of $4.0 million and (ii)five-year warrants to purchase a total of 280,000 shares of our common stock, par value $0.0001 per share, with an exercise price per share equal to $1.88 (the last reported sales price of our common stock, as reported by the Over the Counter Bulletin Board, on the closing date of October5, 2005). The discount allocated to the warrants was $0.3 million, calculated using the Black-Scholes Model, with the following weighted average assumptions: expected volatility 60%; risk-free interest rate of 4.2%; expected life of five years and no dividends payable. The fair value of the warrants was classified as equity in 2005 in accordance with EITF 00-19, “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock” (“EITF 00-19”). The discount is amortized over the life of the Notes. As of December31, 2005 the amortized discount was $0.2 million. On December5, 2005, we repaid $2.5 million of the October4, 2005 Notes with proceeds from our December 2005 private equity financing, and on March6, 2006 we repaid the remaining $1.5 million. In 2001, we issued a convertible debenture for $50,750 to a shareholder in place of redeemable common stock. The debenture bore interest at 8%, was due March31, 2002, and was convertible into common shares at $0.50 per share; however, the conversion feature of this debenture has expired. Interest on the debenture was accrued through December31, 2005. There was no beneficial conversion interest related to this debenture. We repaid the balance of the debenture in February 2006. NOTE 9.REMITTANCE TO LICENSOR AND DEFERRED REVENUE Under the interim distribution agreement with TWC as discussed in Note 1, we record as net revenues the full amount we receive from sales of home video products (net of reserves and allowances), deduct our distribution fee, costs of goods sold (including manufacturing expenses) and certain marketing expenses, and remit the balance to TWC. The Remittance to licensor of $60.6 million at June 30, 2006 primarily related to amounts owed to TWC from sales of TWC’s titles, Wolf Creek, Hoodwinked, Doogal, Mrs. Henderson Presents, and Transamerica that we released on DVD during the quarter ended June 30, 2006. The increase in deferred revenue to $10.5 million at June 30, 2006 primarily related to invoices for shipments of The Matador and The Libertine which were not available for retail sale until a date subsequent to June 30, 2006. In accordance with our revenue recognition policy, if a title has a “street date” (the date the product is available for retail sale), we recognize the initial shipment as revenue on that date. All subsequent shipments after street date are recognized as revenue upon the receipt of goods by the customer. Accordingly, revenue associated with these shipments was deferred until the “street date”. 14 NOTE 10.ACCRUED EXPENSES The components of accrued expenses at December 31, 2005 and June 30, 2006 were: December31,2005 June 30, 2006 Restated (Note 2) (unaudited) Accrued payroll and related items $ 483,697 $ 629,858 Accrued commissions 373,510 122,528 Unearned revenue 262,742 38,400 Accrued severance 308,591 38,670 Tax payable 74,637 188,112 Other accrued expense 1 1,804,716 19,843,613 Total accrued expenses $ 3,307,893 $ 20,861,181 1 Other accrued expense primarily relates to accrued purchases for inventory related to The Weinstein Company titles and other items as of June 30, 2006. NOTE 11.COMMITMENTS AND CONTINGENCIES OPERATING LEASES The Company leases certain facilities and computer equipment under non-cancelable operating leases. Rental expense for the three months ended June 30, 2006 and 2005 was $316,294 and $132,553, respectively. Rental expense for the six months ended June 30, 2006 and 2005 was $555,896 and $167,348, respectively. As of June 30, 2006, the future minimum annual rental commitments required under existing non-cancelable operating leases are as follows: Remainder of 2006 2007 2008 2009 2010 Thereafter Total Lease obligations $ 536,310 $ 1,092,459 $ 976,302 $ 728,507 $ 734,880 $ 185,068 $ 4,253,526 Except as described below, we are not a party to any legal or administrative proceedings, other than routine litigation incidental to our business that we do not believe, individually or in the aggregate, would be likely to have a material adverse effect on our financial condition or results of operations. WELLSPRING MATTER On March21, 2005, we completed our acquisition of American Vantage Media Corporation (“AVMC”) and its subsidiary, Wellspring Media, Inc. (“Wellspring”). On or about March14, 2005, a complaint was filed in U.S. Bankruptcy Court for the District of Delaware against Wellspring requesting a judgment in excess of $3,000,000. The complaint was filed by the Chapter 7 Trustee of the Winstar Communications, Inc. Estate (“Winstar”). The details of this matter are discussed below. In September 2001 (prior to the acquisition of Wellspring by American Vantage Media), Winstar (or its predecessor) sold a subsidiary, Winstar TV& Video (“TV& Video”), to Wellspring in exchange for $2,000,000 in cash and a promissory note in the amount of $3,000,000. The merger agreement provided that in the event the working capital of TV& Video was determined to be less than $3,000,000 at the closing of the merger, the sole remedy of Wellspring was a reduction in the principal amount of the promissory note by the difference between $3,000,000 and the actual amount of the working capital. The accountants for Wellspring determined that at the time of the closing of the merger, TV& Video had a working capital deficit. Based upon this determination and the provisions of the merger agreement, Wellspring determined that the amount due under the promissory note should be reduced to zero, and as a result no payment was made. On November30, 2001, Wellspring informed Winstar of its determination regarding the working capital deficit, and Winstar subsequently advised Wellspring that it disputed the determination. Since 2001, Wellspring and Winstar have engaged in discussions in an effort to settle the dispute over the working capital calculation, but no settlement has been reached. 15 We believe that, if an adverse judgment against Wellspring occurs or an adverse settlement is reached, our subsidiaries, Wellspring and American Vantage Media, will be entitled to full indemnification against any such losses by the initial owners of Wellspring (prior to AVMC), and we will be entitled to indemnification by American Vantage Companies (“AVC”), the prior owner of AVMC. However, if the outcome of this litigation is adverse to us, and we are required to pay significant monetary damages that are not indemnified by others, our financial condition and results of operations will likely be materially and adversely affected. FALCON PICTURE GROUP MATTER In October 2005, we commenced litigation against Falcon Picture Group, LLC (“Falcon”) in the Superior Court of San Diego County, Case No. GIN047884 seeking damages of $975,000 arising out of Falcon’s breach of the license agreement. In October 2005, Falcon commenced litigation against the Company in the Circuit Court of Cook County, Illinois, Case No.05H16850 (the “Illinois Proceeding”), based upon allegations, among other things, that the Company breached the terms of a license agreement by refusing to pay certain royalties to which Falcon supposedly was entitled. Falcon seeks a damages award of approximately $83,332 subject to proof at trial. Falcon further alleges that as a result of the Company’s purported default under the license agreement, Falcon is entitled to judgment declaring the license agreement to have been lawfully terminated. The Company has dismissed its San Diego action against Falcon in favor of refiling the same action against Falcon and its owner, Carl Amari, as a counterclaim in the Illinois Action. The counterclaim was filed in the Illinois Action on July 12, 2006. The Company plans to vigorously defend against the allegations thereof and seek recovery of damages. NOTE 12.STOCKHOLDERS’ EQUITY COMMON STOCK On March2, 2005, we changed our state of incorporation from the state of Nevada to the state of Delaware and changed the par value of our common stock from $0.001 per share to $0.0001 per share. All transactions have been restated to reflect this change. During the six months ended June 30, 2005, we issued a total of 18,037,925 common shares and returned no common shares to treasury. We issued 6,518,987 shares for proceeds of $10.3 million in conjunction with a private placement offering and issued 7.0million shares in conjunction with the acquisition of American Vantage Media Corporation. We issued 712,338 shares at $2.16 to $2.27 per share for services rendered in connection with the private placement offering. During the six months ended June 30, 2005, we issued 724,000 shares for the exercise of warrants at $0.63 to $1.00 per share and 82,600 shares for the exercise of options at $0.80 to $1.50 per share. During the six months ended June 30, 2005, we issued a total of 3,549,076 warrants to purchase common stock at $1.58 to $2.78 per share, of which 2,086,076 were issued in conjunction with the private placement offering, and 1,463,000 were issued in conjunction with the transaction to acquire American Vantage Media Corporation, of which, 63,000 warrants were issued as part of the offering costs. During the six months ended June 30, 2005, we committed to issue shares totaling $82,500 related to recruiting expenses incurred during the six months ended June 30, 2005. During the six months ended June 30, 2006, we issued 293,575 common shares related to the exercise of warrants for proceeds of $158,300. Additionally, during the six months ended June 30, 2006, we issued 345,000 common shares related to the exercise of options for proceeds of $325,251. During the six months ended June 30, 2006, we issued 10,000 common shares for services rendered. 16 WARRANTS A summary of warrant activity follows: Warrants Outstanding Weighted Average Exercise Price December 31, 2005 16,228,915 $ 2.15 Granted - $ - Exercised (293,575 ) $ 0.92 Canceled - $ - Total 15,935,340 $ 2.17 Warrants exercisable, June 30, 2006 15,935,340 $ 2.17 The following table summarizes significant ranges of outstanding and exercisable warrants as of June 30, 2006 Warrants outstanding Average remaining life Weighted average exercise price warrants outstanding Warrants exercisable Weighted average exercise price warrants exercisable Under $1.50 3,518,868 1.6 $ 1.17 3,518,868 $ 1.17 $1.50 - $1.99 1,054,293 3.9 1.69 1,054,293 1.69 $2.00 - $2.99 9,715,179 3.9 2.44 9,715,179 2.44 $3.00 - $3.99 1,647,000 2.8 3.00 1,647,000 3.00 15,935,340 3.2 $ 2.17 15,935,340 $ 2.17 PRIVATE PLACEMENTS In May 2005, we entered into a securities purchase agreement with certain institutional investors related to the private placement of 3,000,000 shares of our common stock and five-year warrants to purchase 270,000 shares of our common stock at an exercise price of $2.56 per share. The transaction closed on May20, 2005, and we realized gross proceeds of $5.25 million from the financing before deducting commissions and other expenses. The fair value of the warrants was classified as equity in 2005 in accordance with EITF 00-19. On December5, 2005, we entered into a securities purchase agreement with certain institutional investors related to the private placement of 16,000,000 shares of our common stock, par value $0.0001 per share, and five-year warrants to purchase 4,800,000 shares of common stock with an exercise price of $2.40 per share. The transaction closed on December6, 2005 and we realized gross proceeds of $32 million from the financing, before deducting commissions and other expenses. The proceeds from the offering will provide working capital to fund new ventures as well as content acquisitions. The fair value of the warrants was classified as equity in 2005 in accordance with EITF 00-19. NOTE 13.STOCK-BASED COMPENSATION We use the Black-Scholes method of valuation for share-based option awards. In valuing the stock options, the Black-Scholes model incorporates assumptions about stock volatility, expected term of stock options, and risk free interest rates. The valuation is reduced by an estimate of stock option forfeitures. We estimate the fair value of our stock option plans using the Black-Scholes option pricing model (the “Option Model”). The Option Model requires the use of subjective and complex assumptions, including the option’s expected term and the estimated future price volatility of the underlying stock. Our estimate of expected term in 2006 was based on the weighted average period of time that options granted are expected to be outstanding considering current vesting schedules. Beginning in 2006, the expected volatility assumption used in the Option Model changed from being based on historical volatility to implied volatility based on traded options on our stock in accordance with guidance provided in SFAS No. 123R and SAB 107. The risk-free interest rate used in the Option Model is based on the yield of U.S. Treasuries with a maturity closest to the expected term of our stock options. 17 Effective July 21, 2006, the stockholders voted to approve the amendment and restatement of our 2004 Stock Incentive Plan to (i) increase the number of shares of common stock available for issuance under the plan from 7,500,000 shares to shares, provided that the proposed transaction with The Weinstein Company is consummated, and (ii) prohibit option repricings under the plan without receipt of stockholder approval for such repricings. We have adopted several stock option plans, all of which have been approved by our shareholders, that authorize the granting of options to purchase our common shares subject to certain conditions. At June 30, 2006, we had reserved 15.8million of our common shares for issuance of share-based compensation awards under our stock option plans. At June 30, 2006, we have granted 9.4million share-based compensation awards outside of our stock option plan. Options are granted at the fair value of the shares underlying the options at the date of the grant and generally become exercisable over periods ranging from three to five years and expire in ten years. We issued 2,994,929 options during the first half of 2006. The amount of share-based compensation expense recognized in the three months ended June 30, 2006 and six months ended June 30, 2006 is based on options issued prior to January1, 2006 and issued during the first six months of 2006, and ultimately expected to vest, and it has been reduced for estimated forfeitures. FAS 123R requires forfeitures to be estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates. Total share-based compensation expense recognized for the three months and six months ended June 30, 2006 was $1.1 million and $2.0 million, respectively. For the three and six months ended June 30, 2006, no income tax benefit was recognized in the statement of earnings (loss) for share-based compensation arrangements. Management assessed the likelihood that deferred tax assets realization relating to future tax deductions from share-based compensation will be recovered from future taxable income and determined that a 100% valuation allowance was required due to uncertainty as to the recoverability of these items. During the six months ended June 30, 2006 and 2005, we received proceeds of $325,251 and $91,140, respectively, related to the exercise of options. We estimated share-based compensation expense using the Black-Scholes model with the following weighted average assumptions: Three Months Ended Six Months Ended June 30, 2006 June 30, 2006 Risk free interest rate 5.1% 4.9% Expected dividend yield - - Expected volatility 57.9% 58.7% Expected life (in years) 5.9 5.8 A summary of the changes in our stock option plan during the six months ended June 30, 2006 is presented below: Shares Weighted Average Price Weighted Average Remaining Contractual Life Aggregate Intrinsic Value December 31, 2005 18,722,883 $ 1.79 Granted 2,994,929 $ 1.87 Exercised (295,000 ) $ 1.07 Canceled (922,000 ) $ 2.15 Outstanding at June 30, 2006 20,500,812 $ 1.79 7.6 $ 4,430,455 Vested and expected to vest at June 30, 2006 20,500,812 $ 1.79 7.6 $ 4,430,455 Options exercisable, June 30, 2006 12,129,517 $ 1.75 6.4 $ 3,981,416 18 Pro Forma Information Under SFAS 123 for Periods Prior to Fiscal 2006 Prior to January 1, 2006, we accounted for stock options for our plan under the recognition and measurement principles of APB Opinion No.25, “Accounting for Stock Issued to Employees,” and related Interpretations. Prior to the implementation of SFAS No. 123R, stock-based employee compensation expense was not generally reflected in net income, as all options granted under our plan had an exercise price equal to the market value of the underlying common stock on the date of grant. The following table illustrates the effect on net income and earnings per share if we had applied the fair value recognition provisions of SFAS No.123R to stock-based employee compensation for the three and six months ended June 30, 2005: (Restated) Three Months Ended (Restated) Six Months Ended June 30, 2005 June 30, 2005 Net loss as reported $ (5,296,352 ) $ (7,138,981 ) Compensation cost at fair value (145,492 ) (322,012 ) Pro forma net loss $ (5,441,844 ) $ (7,460,993 ) Basic and diluted net loss per share As reported $ (0.12 ) $ (0.20 ) Pro forma $ (0.13 ) $ (0.22 ) The pro forma compensation cost recognized for the grant date fair value of the stock options granted during the three and six months ended June 30, 2005 was estimated using the Black-Scholes model with the following weighted-average assumptions: Three Months Ended Six Months Ended June 30, 2005 June 30, 2005 Risk free interest rate 3.7% 3.7% Expected dividend yield - - Expected volatility 60% 60% Expected life (in years) 1 to 10 years 1 to 10 years NOTE 14.LOSS PER SHARE Basic loss per share is computed by dividing net loss by the weighted average number of common shares outstanding for the period. Diluted loss per share reflects the potential dilution that could occur if options and warrants were exercised or converted into common stock. Shares attributable to the exercise of outstanding options and warrants that are anti-dilutive are excluded from the calculation of diluted loss per share. The effects of the potentially dilutive securities (options and warrants that are outstanding) were not included in the computation of diluted loss per share for the three and six months ended June 30, 2006 and 2005, since to do so would have been anti-dilutive. 19 NOTE 15.SUBSEQUENT EVENTS DISTRIBUTION AGREEMENT WITH ESPN On July7, 2006, we entered into an Output Distribution Agreement (the “Output Agreement”) with ESPN Enterprises, Inc. (“ESPN”) whereby ESPN granted to us, among other things and subject to the terms and conditions set forth in the Output Agreement, the rights to be the exclusive videogram distributor of all audiovisual productions released by ESPN during the term of the Output Agreement in the United States and Canada. The initial term of the Output Agreement commences on July7, 2006 and continues, subject to the terms of the Output Agreement, through and including December31, 2011 (the “Term”). Commencing immediately at the end of the Term, the Company shall have an additional six month period as a non-exclusive sell-off period for videograms, during which time the Company will have the right to continue to market, distribute and account for all videograms remaining in the Company’s inventory at the end of the Term. Subject to the terms of the Output Agreement, the Company shall pay ESPN a minimum guarantee of $4,500,000 in each of five Sales Periods (as defined in the Output Agreement) during the Term. The Company will receive a distribution fee which shall be computed in accordance with the terms of the Output Agreement. COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS As previously disclosed on a Current Report on Form 8-K filed by the Company on December9, 2005, the Company, The Weinstein Company LLC, a Delaware limited liability company (“TWC”), and The Weinstein Company Holdings LLC, a Delaware limited liability company (such company or another company designated by TWC pursuant to the Agreement, the “Distributor”), entered into a Master Contribution Agreement on December5, 2005 (the “Agreement”) in connection with the formation of a new venture to exploit the exclusive U.S. home video distribution rights to feature film and direct-to-video releases owned or controlled by TWC (the “Transaction”). The Company’s stockholders voted to approve the Transaction at a Special Meeting of Stockholders held on July21, 2006 and the Transaction closed on such date. Under the terms of the Agreement, at the closing of the Transaction (“Closing”), the Company contributed to the Distributor, renamed Genius Products, LLC, substantially all of its assets, employees and existing businesses and certain liabilities, and the Distributor now holds a distribution agreement from TWC entitling it to distribute in the United States, and receive a distribution fee on, all filmed entertainment for which TWC owns or controls U.S. home video distribution rights. The Distributor is 70% owned by TWC or its owners and 30% owned by the Company. The Company’s interest in the Distributor consists of Class G Units representing a 30% membership interest in the Distributor, and the interest of TWC or its affiliates consists of Class W Units representing a 70% membership interest in the Distributor. The 70% interest in the Distributor held by TWC or its affiliates is redeemable, at their option at any time from one year after the Closing, for up to 70% of our outstanding common stock, or with their approval, cash. Beginning with our Form 10-Q for the third quarter of 2006, we will account for our investment in the Distributor on our financial statements using the equity method of accounting. Under the equity method of accounting, only our investment in and amounts due to and from the equity investee will be included in our consolidated balance sheet. As a result, we will record an asset on our balance sheet related to our investment interest in the Distributor. On our statement of operations, we will record our 30% share of the Distributor’s profit or loss as equity in net earnings (losses) from investee. We expect to record a gain upon consummation of the Transaction and that this gain will be based on the difference between the fair market value of assets contributed and the net book value, reduced for the portion of the gain associated with the retained economic interest in the Distributor. After the Closing, substantially all of our revenue and expenses as well as the results from releasing TWC product will be reflected in the financial statements of the Distributor. We will include separate quarterly and audited annual financial statements of the Distributor in a note to our financial statements. For additional information on the accounting for the Transaction and the pro forma information to be included beginning with our 10-Q for the period ended September 30, 2006, reference our Proxy Statement Schedule 14A as filed on June 29, 2006. AMENDMENT TO ARTICLES OF INCORPORATION Effective July 21, 2006, we amended our articles of incorporation to authorize and issue to TWC 100 shares of Series W Preferred Stock in us. The Series W Preferred Stock provides TWC or its permitted transferees with (a) the right to elect five of the seven directors on our Board of Directors, (b) majority voting power over other actions requiring approval of our stockholders, and (c) the right to approve certain specified actions by the Company. The Series W Preferred Stock has no rights to receive dividends and minimal liquidation value. On the Closing, we amended and restated our Certificate of Incorporation to, among other things, provide for the designation of the Series W Preferred Stock. We and TWC also entered into a Registration Rights Agreement pursuant to which we will register for resale our shares of common stock issuable upon redemption of TWC’s Class W Units in the Distributor. In addition we amended the articles of incorporation to authorize us to issue 300,000,000 common shares at a par value of $0.0001 per share. 20 AMENDMENT AND RESTATEMENT OF 2 Effective July 21, 2006, the stockholders voted to approve the amendment and restatement of our 2004 Stock Incentive Plan to (i) increase the number of shares of common stock available for issuance under the plan from 7,500,000 shares to 13,500,000 shares, provided that the proposed transaction with The Weinstein Company is consummated, and (ii) prohibit option repricings under the plan without receipt of stockholder approval for such repricings. ITEM2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of our financial condition and results of operations should be read in conjunction with the financial statements and notes thereto contained in this report. The discussion contains forward-looking statements that relate to future events or our future financial performance that involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from those expressed or implied by the forward-looking statements. For additional information concerning these factors, see the information under the caption “Business Risk Factors” in our annual report on Form 10-K for the year ended December 31, 2005. OVERVIEW On July 21, 2006, Genius Products, Inc. (“we”, “our” or the “Company”) completed a strategic transaction with The Weinstein Company LLC (“TWC”) and its parent company, The Weinstein Company Holdings LLC, and formed a venture named Genius Products, LLC (the “Distributor”) to exploit the exclusive U.S. home video distribution rights to feature film and direct-to-video releases owned or controlled by TWC (the “Closing”). Please see the discussion below under “Recent Strategic Transactions”. At the Closing we contributed to the Distributor all of our operating business, including substantially all of our assets, except for $1 million cash and certain liabilities, and received a 30% equity interest in the Distributor. The discussions in this section reflect our operations prior to the Closing. Beginning with our Form 10-Q for the third quarter of 2006, we will account for our investment in the Distributor on our financial statements using the equity method of accounting. Under the equity method of accounting, only our investment in and amounts due to and from the equity investee will be included in our consolidated balance sheet. As a result, we will record an asset on our balance sheet related to our investment interest in the Distributor. On our statement of operations, we will record our 30% share of the Distributor’s profit or loss as equity in net earnings (losses) from investee. We expect to record a gain upon consummation of the Transaction and that this gain will be based on the difference between the fair market value of assets contributed and the net book value, reduced for the portion of the gain associated with the retained economic interest in the Distributor. After the Closing, substantially all of our revenue and expenses as well as the results from releasing TWC product will be reflected in the financial statements of the Distributor. We will include separate quarterly and audited annual financial statements of the Distributor in a note to our financial statements. We are a leading independent home-entertainment distribution company that produces, licenses and distributes an expanding library of motion pictures, television programming, family, lifestyle and trend entertainment on DVD and other emerging platforms. The Company primarily focuses on five core content areas that include major theatrical film, sports, lifestyle, family/faith and independent film. Genius handles the distribution, marketing and sales for such brands as Asia Extreme™, Baby Genius®, Dimension Films, Dragon Dynasty™, ESPN®, IFC®, NBC News®, Sundance Channel Home Entertainment® The Weinstein Company® and Wellspring™. We sell our own proprietary content, license content from third parties for sale and distribute content for third parties for a fee. We currently have the exclusive U.S. home video distribution rights to feature film and direct-to-video releases owned or controlled by The Weinstein Company (“TWC”), a new film company created by Robert and Harvey Weinstein (as discussed below), as well as ESPN. We have released the following TWC titles on DVD: (i)Derailed, starring Jennifer Aniston and Clive Owen on March21; (ii)Wolf Creek, an Australian horror film, on April11; (iii)Mrs.Henderson Presents, starring Judi Dench and Bob Hoskins, on April18; (iv)Hoodwinked, an updated retelling of the classic story of Red Riding Hood with the voices of Anne Hathaway, Glenn Close and Jim Belushi, on May2; (v) Doogal with the voices of Whoopi Goldberg, Jimmy Fallon, William H. Macy and Jon Stewart, on May 16; (vi) Transamerica, starring Felicity Huffman, winner of the Golden Globe Award for best actress, on May 23; and (vii) The Libertine, starring Johnny Depp and The Matador, starring Pierce Brosnan on July 4. Upcoming TWC films planned for home video release by us include: Scary Movie 4, directed by David Zucker,Lucky Number Slevin, starring Bruce Willis, Feast, produced by Wes Craven, Ben Affleck and Matt Damon, and Clerks II, directed by Kevin Smith. We will also release content on DVD for Rainbow Media and the Independent Film Channel or IFC. 21 We seek to leverage our increasing market share and retail sales volumes from our new relationship with The Weinstein Company to improve the distribution and sale of our owned, licensed and distributed content in our other core content areas: sports, lifestyle, family/faith and independent film, illustrated by our recently announced exclusive distribution deal with ESPN. We currently own or have the rights to publish DVDs and audio CDs under the trademarked brands described in the following table. These brands include both proprietary and licensed brands. We work with a broad range of retail outlets including Wal-Mart, Best Buy, Target, Blockbuster, Movie Gallery, Netflix and Amazon.com to implement our specialized distribution strategy that consists of in-store displays that highlight our brands and promote our products that relate to these brands. We call our specialized distribution strategy our Branded Distribution Network. We customize our displays and promotions based upon the buying patterns, habits and demographics of the consumers. As we add more content to our libraries, we intend to acquire, license, develop or distribute products with credible value and brand them for relevance to the consumer. We attempt to limit financial exposure through: i) detailed return on investment, or ROI, analysis on potential acquisitions of new content and ii) our newly implemented vendor managed inventory system that provides us a scalable infrastructure and cost effective technology to manage the supply chain process. Our brands and products are described below. Licensed Brands and Trademarks Bazooka® Genius Entertainment® Hollywood Classics™ IFILM® National Lampoon® Sundance Channel Home Entertainment™ Selected Owned or Licensed Content Berliner Film Company J Horror Library(through Horizon Entertainment and Pony Canyon Inc.) Jillian Michaels NBC News Presents Wellspring Library Licensed Music Brands Ansel Adams Baby Genius® * Beatrix Potter™ Curious George® Guess How Much I Love You™ Jay Jay the Jet Plane® TV Guide® Selected Distributed Content Amity Entertainment Brandissimo! Bauer Martinez Entertainment Classic Media Grodfilms IFC® Legend Films Library Liberation Entertainment Library Pacific Entertainment Peace Arch Entertainment Porchlight Entertainment Seven Arts Tartan Video USA ESPN® The Weinstein Company® Kid Genius® * My Little Pony® Paddington Bear™ Raggedy Ann and Andy™ Rainbow Fish™ Spot the Dog™ The Little Tikes® * The Snowman™ Tonka® Wee Worship™ * *See recent strategic transactions below Consistent with other retail product distributors, we experience some degree of sales seasonality. Excluding the impact of acquisitions and new content agreements, our second quarter (period ending June30) is typically the lowest sales period and our fourth quarter the highest. We have also historically experienced higher returns during the first two quarters than during the last two quarters. However, our historic changes in revenues may not be indicative of future trends and may not track industry seasonality norms. In addition, we are currently placing a higher focus on our branded and proprietary business and less of a focus on non-branded, value priced products compared to prior years. This change in focus may also affect the fluctuation in our quarterly results. 22 We do not report our different product lines as segments because we do not allocate our resources among product lines nor do we measure performance by product line. We do not maintain discrete financial information regarding product lines. Our sales, marketing and product development efforts among our different product lines are supported by one integrated group of individuals. Additionally, our warehousing costs also reflect support of all product lines and as such cannot be segmented. Recent Strategic Transactions The Weinstein Company Transaction: On July 21, 2006, we completed our pending strategic transaction with The Weinstein Company LLC (“TWC”) and formed a venture named Genius Products, LLC (the “Distributor”) to exploit the exclusive U.S. home video distribution rights to feature film and direct-to-video releases owned or controlled by TWC (the “Closing”). The transaction closed, following a Special Meeting of Stockholders of the Company to approve the transaction and related matters. Under the terms of the transaction, Genius Products, Inc. contributed substantially all of its assets, employees and existing businesses to Genius Products, LLC, which holds the exclusive U.S. home video distribution rights for filmed entertainment and direct-to-video product of TWC. The new venture also operates the existing businesses of Genius Products, Inc.,that involvethe marketing, sales and distribution for other major branded entertainment content, including ESPN®, NBC News®, Sundance Channel Home Entertainment®, Asia Extreme™, Dragon Dynasty™ and IFC®. Genius Products, LLC is owned 70% by TWC and 30% by Genius Products, Inc. In addition, as part of the transaction with TWC, Genius Products, Inc. added to its Board of Directors two TWC executives, Larry Madden, Executive Vice President and CFO, and Irwin Reiter, Executive Vice President of Accounting and Financial Reporting. The Company’s interest in the Distributor consists of Class G Units representing a 30% membership interest in the Distributor, and the interest of TWC or its affiliates consists of Class W Units representing a 70% membership interest in the Distributor. The 70% interest in the Distributor held by TWC or its affiliates is redeemable, at their option at any time from one year after the Closing, for up to 70% of our outstanding common stock, or with their approval, cash. As further discussed in Notes 1 and 9 to the consolidated financial statements included elsewhere herein, commencing on December5, 2005, the date we entered into a Master Contribution Agreement (the “Agreement”) in connection with the formation of a new venture to exploit the exclusive U.S. home video distribution rights to feature film and direct-to-video releases owned or controlled by TWC, through the Closing, we operated under an interim distribution agreement with TWC and recorded the results from titles we first released for TWC commencing in March 2006 through the second quarter of 2006 in our financial statements. On the Closing, the Distributor adopted an Amended and Restated Limited Liability Company Agreement (the “LLC Agreement”) in the form agreed to by the parties. The Distributor, which will be renamed Genius Products, LLC, will operate the new distribution business and our existing businesses, and continue to operate under the LLC Agreement following the Closing. Effective July 21, 2006, we issued to TWC 100 shares of Series W Preferred Stock in us. The Series W Preferred Stockprovides TWC or its permitted transferees with (a)the right to elect five of the seven directors on our Board of Directors, (b)majority voting power over other actions requiring approval of our stockholders, and (c)the right to approve certain specified actions by the Company. The Series W Preferred Stock has no rights to receive dividends and minimal liquidation value. On the Closing, we amended and restateed our Certificate of Incorporation to, among other things, provide for the designation of the Series W Preferred Stock. We and TWC also entered into a Registration Rights Agreement pursuant to which we will register for resale our shares of common stock issuable upon redemption of TWC’s Class W Units in the Distributor. Sale of Baby Genius: On December31, 2005, we entered into an Asset Purchase Agreement (the “Asset Purchase Agreement”) with Klaus Moeller, who was our founder and formerly our CEO. Under the Asset Purchase Agreement, we agreed to sell to Mr.Moeller all of our rights, title and interest in and to the following assets (the “Assets”), subject to the terms, conditions and limitations set forth in the Asset Purchase Agreement: • Audio and audiovisual works entitled “Baby Genius”; 23 • Audio and audiovisual works entitled “Kid Genius”; • Audio and audiovisual works entitled “Little Tikes”; • Audio works entitled “Wee Worship”; and • Related intellectual property, agreements, documents and instruments. Subject to limited exceptions, Mr.Moeller agreed to assume any and all obligations for royalties, advances, reporting requirements, and all other obligations of any kind arising out of or in connection with all talent agreements, producer agreements, and any and all other agreements relating to the Assets and due after the signing of the Asset Purchase Agreement. The purchase price for the Assets was $3 million, payable as follows: • $250,000 in cash on signing; • $750,000 by means of a secured promissory note due and payable in full, together with all accrued interest, on January30, 2006, bearing interest at the rate of 4.5%per annum; and • $2 million by means of a secured promissory note due and payable in full, together with all accrued interest, on the fifth anniversary of the closing date, bearing interest at the rate of 4.5%per annum. We will continue to distribute Baby Genius, Little Tikes and Wee Worship DVDs and music CDs and all new products under these brands. Under the distribution agreement, we will receive a distribution fee and recoup all of our expenses. The $3 million purchase price was determined by negotiations between the parties and our assessment of the reasonable value of the Assets and the distribution arrangement. In conjunction with this transaction we recorded a gain on sale in the amount of $1,351,710, a note receivable in the amount of $1,712,353 representing the present value of a $2 million secured promissory note that we received in this transaction and a deferred gain of $1,212,353. We will recognize the deferred gain based upon the relative percentage of revenue we generate in each period relative to the total revenue expected to be generated over the term of the distribution agreement. During thethree and six monthsended June 30, 2006, we recognized $23,179 and $63,446 of this gain, respectively. We have received payment in full for the secured promissory note, due on January30, 2006, in the amount of $750,000, plus interest. CRITICAL ACCOUNTING POLICIES ALLOWANCE FOR SALES RETURNS AND DOUBTFUL ACCOUNTS. The allowance for doubtful accounts and provision for sales returns includes management’s estimate of the amount expected to be uncollectible or returned on specific accounts and losses or returns on other accounts as yet to be identified included in accounts receivable. In estimating the allowance component for unidentified losses and returns, management relies on historical experience and takes into account current information obtained from retailers including retail sell-through data and retail inventory data as available. The amounts we will ultimately realize could differ materially in the near term from the amounts estimated in arriving at the allowance for doubtful accounts and provision for sales returns in the accompanying financial statements. INVENTORIES. Inventories consist of raw materials and finished goods and are valued on an average cost basis, which approximates the first-in, first-out method of valuation. The Company regularly monitors inventory for excess or obsolete items and makes any valuation corrections when such adjustments are needed. LONG-LIVED ASSETS. Property and Equipment: Property and equipment purchases are recorded at cost and are depreciated and amortized over the estimated useful lives of the assets (three to seven years generally) using the straight-line method. 24 Production Masters: Music production masters are stated at cost net of accumulated amortization. Costs incurred for music production masters, including licenses to use certain classical compositions, royalties, and recording and design costs, are capitalized and amortized over a three or seven year period using the straight-line method from the time a title is initially released. All exploitation costs, including print and advertising (P&A) costs associated with our theatrical department, are expensed as incurred. Film Library: We capitalize the costs of production and acquisition of film libraries. Costs of production include costs of film and tape conversion to DLT master format, menu design, authoring and compression. These costs are amortized to direct operating expenses in accordance with Statement of Position (“SOP”) 00-2, “Accounting by Producers or Distributors of Films”, using the individual film forecast method over a period of ten years. Costs are stated at the lower of unamortized film costs or estimated fair value. For acquired film libraries, ultimate revenue includes estimates over a period not to exceed ten years. Management regularly reviews and revises when necessary its ultimate revenue and cost estimates, which may result in a change in the rate of amortization of film costs and/or a write-down of all or a portion of the unamortized costs of the library to its estimated fair value. No assurances can be given that unfavorable changes to revenue and cost estimates will not occur, which may result in significant write-downs affecting our results of operations and financial condition. Goodwill: We evaluate the carrying value of goodwill as of December31 of each year and between annual evaluations if events occur or circumstances change that would more likely than not reduce the fair value of the reporting unit below its carrying amount. Such circumstances could include, but are not limited to: (1)a significant adverse change in legal factors or in business climate, (2)unanticipated competition, or (3)an adverse action or assessment by a regulator. When performing the impairment review, we determine the carrying amount of each reporting unit by assigning assets and liabilities, including the existing goodwill, to those reporting units. A reporting unit is defined as an operating segment or one level below an operating segment (referred to as a component). A component of an operating segment is deemed a reporting unit if the component constitutes a business for which discrete financial information is available, and segment management regularly reviews the operating results of that component. To evaluate whether goodwill is impaired, we compare the fair value of the reporting unit to which the goodwill is assigned to the reporting unit’s carrying amount, including goodwill. We determine the fair value of each reporting unit using the present value of expected future cash flows for that reporting unit. If the carrying amount of a reporting unit exceeds its fair value, the amount of the impairment loss must be measured. The impairment loss would be calculated by comparing the implied fair value of reporting unit goodwill to its carrying amount. In calculating the implied fair value of the reporting unit goodwill, the fair value of the reporting unit is allocated to all of the other assets and liabilities of that unit based on their fair values. The excess of the fair value of a reporting unit over the amount assigned to its other assets and liabilities is the implied fair value of goodwill. An impairment loss would be recognized when the carrying amount of goodwill exceeds its implied fair value. Long-lived assets are reviewed annually for impairment and whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. An impairment loss is recognized when the undiscounted cash flows estimated to be generated by the asset are less than the carrying amount of the asset. REVENUE RECOGNITION. Revenue from the sale or licensing of films is recognized upon meeting all recognition requirements of SOP 00-2 and Staff Accounting Bulletin (“SAB”) No. 104, “Revenue Recognition”. Revenues are recorded upon the receipt of goods by the customer for titles that do not have a “street date” (when it is available for sale by the customer). If a title has a street date, we recognize the initial shipment as revenue on that date and all subsequent shipments after street date are recognized as revenue upon the receipt of goods by the customer. Under revenue sharing arrangements, rental revenue is recognized on or after the street date and when we are entitled to receipts and such receipts are determinable. Costs of sales and an allowance for returns are recorded at the time of revenue recognition. The allowance for returns calculation is based upon an analysis of historical customer and product returns performance as well as current customer inventory data as available. Updates to the returns calculation are performed quarterly. Revenues from royalties are recognized when received. Revenues from licensing are recognized when the title is available to the licensee. Cash payments received are recorded as deferred revenue until all the conditions of revenue recognition have been met. Long-term, non-interest bearing receivables are discounted to present value. 25 INCOME TAXES. For the three and six months ended June 30, 2006, the Company recognized a tax benefit of approximately $7.67 million and $10.36 million, respectively, which was substantially offset by a valuation allowance of $6.33 million and $8.98 million, respectively. As a result, in the three and six months ending June 30, 2006, the Company recorded $1.33 million and $1.38 million, respectively, of tax benefits attributable to the liability recognized from the purchase accounting in connection with the Wellspring acquisition. In the three and six months ending June 30, 2006, the Company also recorded $0.11 million of alternative minimum tax expense. The Company currently has a full valuation allowance on its deferred tax assets and has recorded a net deferred tax liability relating to the purchase accounting in connection with the Wellspring acquisition. Based on the Company’s assessment of all available evidence, the Company concluded that it is not more likely than not that its deferred tax assets will be realized. Management will continue to monitor the future recoverability of the tax assets which have a full valuation allowance as of March 31, 2006. Pursuant to Internal Revenue Code Sec. 382 and 383, certain changes in the ownership structure (common stock issuances in the case of Genius Products, Inc.) may partially or fully limit future use of net operating losses and tax credits available to offset future taxable income and future tax liabilities, respectively. The Company’s net operating loss carryforwards are subject to substantial annual limitations due to changes in ownership structure that occurred prior to December 31, 2005. LOSS PER SHARE. Basic EPS is calculated using income available to common stockholders divided by the weighted average of common shares outstanding during the year. Diluted EPS is similar to Basic EPS except that the weighted average of common shares outstanding is increased to include the number of additional common shares that would have been outstanding from the exercise of dilutive options or warrants. The treasury stock method is used to calculate dilutive shares, reducing the gross number of dilutive shares by the number of shares purchasable from the proceeds of the options and warrants assumed to be exercised. ACCOUNTING CHANGES. In May2005, the FASB issued Statement of Financial Accounting Standards (“SFAS”) No.154, “Accounting Changes and Error Corrections” (“SFAS No.154”), an amendment to Accounting Principles Bulletin Opinion No.20, “Accounting Changes” (“APB No.20”), and SFAS No.3, “Reporting Accounting Changes in Interim Financial Statements”. Though SFAS No.154 carries forward the guidance in APB No.20 and SFAS No.3 with respect to accounting for changes in estimates, changes in reporting entity, and the correction of errors, SFAS No.154 establishes new standards on accounting for changes in accounting principles, whereby all such changes must be accounted for by retrospective application to the financial statements of prior periods unless it is impracticable to do so. SFAS No.154 is effective for accounting changes and error corrections made in fiscal years beginning after December15, 2005, with early adoption permitted for changes and corrections made in years beginning after May2005. We implemented SFAS No.154 in our fiscal year beginning January1, 2006. RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS. In February 2006, the FASB issued SFAS No.155, “Accounting for Certain Hybrid Financial Instruments”, which amends SFAS No.133, “Accounting for Derivatives Instruments and Hedging Activities” and SFAS No.140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishment of Liabilities”. SFAS No.155 amends SFAS No.133 to narrow the scope exception for interest-only and principal-only strips on debt instruments to include only such strips representing rights to receive a specified portion of the contractual interest or principal cash flows. SFAS No.155 also amends SFAS No.140 to allow qualifying special-purpose entities to hold a passive derivative financial instrument pertaining to beneficial interests that itself is a derivative instrument. We are currently evaluating the impact of this new standard but believe that it will not have a material impact on our financial position, results of operations, or cash flows. This statement is effective for all financial instruments acquired or issued after the beginning of an entity’s first fiscal year that begins after September15, 2006. In June 2006, the FASB issued Interpretation No.48, “Accounting for Uncertainty in Income Taxes— An Interpretation of FASB Statement No.109”, (“FIN48”). FIN48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with SFAS No.109, “Accounting for Income Taxes”. FIN48 also prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return that results in a tax benefit. Additionally, FIN48 provides guidance on de-recognition, income statement classification of interest and penalties, accounting in interim periods, disclosure, and transition. This interpretation is effective for fiscal years beginning after December15, 2006. The Company is currently evaluating the effect that the application of FIN48 will have on its results of operations and financial condition. 26 RESULTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2006 AND 2005 Revenues: Revenues for the three and six months ended June 30, 2006 were composed of primarily sales of The Weinstein Company (“TWC”) titles, Derailed, Mrs. Henderson Presents,Transamerica, Wolf Creek, Have No Fear: The Life of Pope John Paul II, Hoodwinked and Doogal, sales of branded and proprietary products including branded classic movies and television shows on DVD as well as non-branded classic movies and television shows on DVD, and Wellspring titles from AVMC. Video revenues increased $100.4 million and $135.7 million during the three months and six months ended June 30, 2006, respectively to $104.2 million and $140.9 million, as compared to $3.8 million and $5.2 million during the comparable prior year periods. This increase from 2005 was primarily due to the addition of revenues from the video release of TWC’s titles. Theatrical revenues, representing film rentals by our theatrical division; audio revenues, representing Baby Genius, Kid Genius, licensed music CDs, interactive music programs, non-branded and value music products sold at an entry level price point at retail; and royalties, licensing and other revenues from Wellspring Media, Inc. and the license of our Baby Genius brand name; which together aggregated approximately 30% and 35% of gross revenues for the three and six months ended June 30, 2005, were immaterial for the three and six months ended June 30, 2006. In February 2006, we announced we will no longer release films theatrically. Audio revenues declined due to lower sales of Baby Genius music, licensed music product, value music products and Lifestyles Music Program. Royalty and other revenues declined as a result of lower licensing revenues from our acquisition of AVMC on March 22, 2005 and the sale of Baby Genius rights on December 31, 2005. As a result of the foregoing, total gross revenues increased $99.0 million and $132.9 million during the three and six months ended June 30, 2006, respectively, to $104.2 million and $140.9 million as compared to $5.2 million and $8.0 million during the comparable prior year periods, due primarily to increased sales of video products as discussed above. Sales returns, discounts and allowances increased $26.8 million and $35.4 million during the three and six months ended June 30, 2006 to $28.1 million and $36.9 million, respectively, as compared to $1.3 million and $1.5 million during the comparable prior year periods. The increase resulted primarily from the increase in sales from the video release of TWC’s Derailed, Mrs. Henderson Presents, Transamerica, Wolf Creek, Hoodwinked, and Doogal. The provision for sales returns and allowances is calculated in accordance with historical averages and industry changes, but may vary in the future based on customer and product mix. Net revenues increased $72.2 million and $97.5 million during the three and six months ended June 30, 2006, respectively, to $76.1 million and $104.0 millionas compared to $3.9 million and $6.5 million during the comparable prior year periods, primarily due to the increase in sales of DVDs from the release of TWC’s titles. Costs and expense: Cost of Revenues: Cost of revenues consists primarily of the cost of products sold to customers, packaging and shipping costs, advertising and marketing, amortization of film library, participations, and royalties paid on sales of licensed products. Generally, cost of revenues increased as a result of the increased sales. We include participations due to TWC in cost of revenues. Under our distribution agreement with TWC, we record participations due to TWC based upon net revenues we receive from sales of TWC titles released on DVD (net of reserves and allowances), deduct our distribution fee, deduct cost of goods sold (including manufacturing expenses), deduct certain marketing expenses, and record the remaining balance as a remittance to licensor under cost of goods sold. Cost of revenues for activities unrelated to TWC titles declined significantly during the three and six months ended June 30, 2006 compared to the comparable periods in the prior year, consistent with the decline in revenues for non-TWC activities, as discussed above. 27 Operating Expense: General and administrative expenses increased by $5.3 million and $8.9 million during the three and six months ended June 30, 2006, respectively, to $8.8 million and $14.5 million, as compared to $3.5 million and $5.6 million during the comparable prior periods. These increases were primarily due to increased payroll, rent, and utilities as a result of the acquisition of AVMC, increased payroll and overhead to support the increased sales volume anticipated as part of the new relationship with The Weinstein Company, increased transaction costs including investment banking, audit and legal fees of $2.4 million and $2.8 million during the three and six months ended June 30, 2006, respectively, related to the transaction announced with The Weinstein Company, severance costs associated with employees and outside consultants of $1.1 million and $1.8 million during the three and six months ended June 30, 2006 and warrants and options expense associated with compensation to certain employees and outside consultants of $1.1 million and $2.0 million during the three and six months ended June 30, 2006, respectively. General and administrative expenses were 11.5% and 13.9% of net revenues for the three and six months ended June 30, 2006, respectively, compared to 89.0% and 86.5% for the three and six months ended June 30, 2005. On December31, 2005, we sold to Klaus Moeller, our founder and former Chief Executive Officer, all of our rights, title and interest in and to our “Baby Genius”, “Kid Genius”, “Little Tikes” and “Wee Worship” lines of business for a total purchase price of $3 million. The purchase price was payable as follows: • $250,000 in cash on signing; • $750,000 by means of secured promissory note due and payable in full, together with all accrued interest, on January30, 2006, bearing interest at the rate of 4.5%per annum; and • $2 million by means of a secured promissory note due and payable in full, together with all accrued interest, on the fifth anniversary of the closing date, bearing interest at a rate of 4.5%per annum. In conjunction with this transaction we recorded a gain on sale in the amount of $1,351,710 and recorded a note receivable in the amount of $1,712,353 representing the present value of a $2 million secured promissory note that we received in this transaction and a deferred gain of $1,212,353. We have subsequently received payment in full of the secured promissory note, due on January30, 2006, in the amount of $750,000, plus interest. We will recognize the deferred gain based upon the relative percentage of revenue we generate in each period relative to the total revenue expected to be generated over the term of the distribution agreement. For the three and six months ended June 30, 2006, we recognized a gain of $23,179 and $63,446 relating to the deferred gain of $1.2 million at December 31, 2005. We had interest income of $0.2 million and $0.4 million during the three and six months ended June 30, 2006, respectively, as compared to zero interest income for the comparable prior year periods. We had interest expense of $8,315 and $82,788 during the three and six months ended June 30, 2006 as compared to $76,948 and $0.2 million for the comparable prior year periods. The change resulted from reduced interest expense due to the repayment of notes payable during the first quarter of 2006 and an increase in interest income related to the higher average cash balance for the quarter ended June 30, 2006. We had income tax benefit (previously expense) of $1.2 million and $1.3 million for the three and six months ended June 30, 2006 as compared to an expense of $8,175 and $8,975 for the comparable prior year period. The change resulted from an alternative minimum tax incurred during the quarter ended June 30, 2006. As result of the foregoing, the net loss increased $12.6 million and $17.1 million during the three and six months ended June 30, 2006, respectively, to $17.9 million and $24.6 million as compared to $5.3 million and $7.5 million during the comparable prior periods. LIQUIDITY AND CAPITAL RESOURCES Net cash provided by operations during the six months ended June 30, 2006 was $18.3 million, primarily due to increases in remittance to licensor, accrued expenses, allowance for doubtful accounts and provision for returns, amortization and impairment of film library and deferred revenue, offset by the net loss of $24.6 million, and increases in accounts receivable, and inventories. These changes are primarily related to the release of TWC titles. The increase in accounts receivable relates primarily to sales of Derailed, Mrs. Henderson Presents, Transamerica, Wolf Creek, Hoodwinked and Doogal during the six months ended June 30, 2006. The increase in accrued expenses and inventories primarily relate to invoices 28 received but not paid for the production of inventory and sales and marketing expenses for Matador and
